Citation Nr: 1142767	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the right lower extremity as a result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from August 1972 to February 1973 and on active duty from June 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied compensation under 38 U.S.C.A. § 1151 for residuals of an above-the-knee amputation of the right lower extremity as a result of VA treatment.

This matter was previously remanded by the Board for additional development in February 2011.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's above-the-knee amputation was not incurred as a result of a VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there is no indication VA treatment was performed without the Veteran's informed consent or that the Veteran sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an above-the-knee amputation have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that compensation under 38 U.S.C.A. § 1151 is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's VA treatment records, private treatment records, VA authorized examination report, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the level of care furnished by VA for treatment of the Veteran.  The Board notes that the VA examiner was unable to provide an opinion as to the relationship between the Veteran's above-the-knee amputation and bypass graft surgery obtained through VA.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner provided an explanation for her opinion.  Further, although the Veteran's representative questions the qualifications of the VA examiner, a physician's assistant, to render an opinion in this case, the Board finds that the examiner is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The etiology opinion was based upon review of the claims folder, including all medical and lay evidence contained therein; the report discusses the Veteran's pertinent medical history, and the opinion includes sufficient rationale to justify its conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

C.  Evidence

The Veteran's VA and private treatment records reflect that he underwent a left to right femoral/femoral bypass graft in June 2005 due to claudication from severe peripheral vascular disease.  These records indicate that the Veteran was informed of the possible risks of the procedure, including infection and possible amputation.  At the time he was discharged, he was advised to quit smoking due to the damage it caused to vasculature structures.  He was also advised to shower every day and keep his surgical wounds clean, though the Veteran indicated he was homeless.  He later reported to the acute care center with complaints of severe pain in his lower left extremity.  The Veteran's femoral/femoral graft appeared to be infected.  He was treated with antibiotics and received vascular interventions for the right leg.  It was noted that the Veteran was not compliant with keeping his feet elevated, and that he continued to smoke.  He was treated at the transitional living center, but returned to the intensive care unit due to bleeding.  He was given a weekend pass, but did not report back within the required time.  When he did return, he screened positive for street drugs.  He was advised of the effect this would have on his peripheral vascular disease.  He later presented with complaints of fever and pain in his right leg.  Evaluation showed a pseudomonas infection in the graft which was removed, and the Veteran underwent an above-the-knee amputation of the right leg.

The Veteran was afforded a VA examination in July 2011.  The claims file was reviewed by the examiner, who recorded the relevant medical history in the examination report and performed a physical examination.  With respect to the question of whether the Veteran's right leg amputation was due to or a result of the June 2005 femoral/femoral bypass graft, the examiner was unable able to offer an opinion without resorting to speculation.  She stated that the Veteran had an elevated white blood cell count at the time of his discharge following the bypass graft procedure.  He was discharged with the antibiotic Keflex.  He was diagnosed with a staphylococcal infection involving the graft more than 30 days later in July 2005.  The Veteran was homeless and using illegal substances at the time.  A late complication of staph aureus this far removed from surgery could be related to these factors among others.  The examiner cited medical literature which indicated that this type of staphylococcal infection would be covered by the prescribed Keflex, if taken as prescribed.

The examiner further opined that the Veteran's infection and subsequent right leg amputation was less likely than not due to or the result of VA treatment, as the relevant treatment records did not demonstrate a lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel.  The Veteran's condition was closely monitored, and he was discharged with appropriate wound care instructions, medication, and follow-up.  He was somewhat noncompliant with staff recommendations, and was noted to have left against medical advice on several occasions.  He also continued to smoke and use illicit street drugs despite recommendations against such behavior.  He was offered substance abuse treatment but refused.  The Veteran's inability to follow medical recommendations, his leaving the facility against medical advice, and inability to maintain recommended follow-up was the most likely cause of his infection and subsequent amputation.  The examiner noted that the Veteran continued to smoke tobacco at the time of the examination.

D.  Analysis

Based on the evidence of record, the Board finds that compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the right lower extremity is not warranted in this case.  As discussed by the VA examiner in this case, the relevant treatment records do not demonstrate any instance of fault on the part of VA in treating the Veteran.  The examiner specifically noted that the Veteran's condition was closely monitored while he was being cared for by VA, and that he was subsequently discharged with adequate instructions and medications.  The examiner further identified several factors which were the most likely causes of his infection and subsequent amputation, including the inability to follow medical recommendations, acting against medical advice, and an inability to maintain recommended follow-up.

With respect to the issue of foreseeability, VA treatment records dated June 2005 clearly document that the Veteran was informed of the possible foreseeable risks of the bypass graft procedure, including infection and possible amputation.  

As the competent medical evidence of record does not demonstrate fault on the part of VA in furnishing care, or an unforeseeable event, compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right leg above-the-knee amputation is denied.

The Board has considered the Veteran's own assertions made in support of his claim.  The Board notes that lay evidence is competent to establish observable symptomatology.  There is no dispute in this case that the Veteran sustained additional disabilities that became manifest subsequent to the femoral/femoral artery bypass graft surgery performed at a VA medical facility in June 2005.  The Veteran, however, contends that he has additional disabilities that were incurred as a result of VA fault.  The Board finds such opinions involve complex medical questions and that the Veteran is not shown to be competent to provide opinions of this nature.  His opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right leg above-the-knee amputation is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


